15-3507
     Eino v. Sessions
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A079 076 938

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   9th day of May, two thousand seventeen.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            JOSÉ A. CABRANES,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   AHMED MOHAMED ABDEL AZIZ EINO, AKA
14   AHMED MOHAMED, AKA AHMED MOHAMED
15   EINO,
16             Petitioner,
17
18                      v.                                           15-3507
19                                                                   NAC
20   JEFFERSON B. SESSIONS III,
21   UNITED STATES ATTORNEY GENERAL,
22
23            Respondent.
24   _____________________________________
25
26   FOR PETITIONER:                     Justin Conlon, Hartford, C.T.
27
28   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
29                                       Assistant Attorney General; Leslie
30                                       McKay, Assistant Director; Jessica
31                                       A. Dawgert, Senior Litigation
32                                       Counsel, Office of Immigration
1                                  Litigation, United States
2                                  Department of Justice, Washington,
3                                  D.C.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DENIED.

9        Petitioner Ahmed Mohamed Abdel Aziz Eino, a native and

10   citizen of Egypt, seeks review of an October 6, 2015, decision

11   of the BIA, affirming an April 2, 2014, decision of an

12   Immigration Judge (“IJ”) denying Eino’s application for asylum,

13   withholding of removal, and relief under the Convention Against

14   Torture (“CAT”).   In re Ahmed Mohamed Abdel Aziz Eino, No. A079

15   076 938 (B.I.A. Oct. 6, 2015), aff’g No. A079 076 938 (Immig.

16   Ct. Hartford Apr. 2, 2014).    We assume the parties’ familiarity

17   with the underlying facts and procedural history in this case.

18       Because the BIA affirmed the IJ’s decision without opinion,

19   we have reviewed “the IJ’s decision as the final agency

20   determination.”    Shunfu Li v. Mukasey, 529 F.3d 141, 146 (2d

21   Cir. 2008).    The applicable standards of review are well

22   established.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

23   Holder, 562 F.3d 510, 513 (2d Cir. 2009).




                                      2
1         Eino concedes that he did not suffer past persecution and

2    does not press the denial of withholding of removal or CAT

3    relief.   Accordingly, the only issue before us is whether the

4    agency erred in concluding that Eino failed to demonstrate a

5    well-founded fear of future persecution as required for asylum.

6    It did not.

7         To establish a well-founded fear of persecution, an

8    applicant must show “that he subjectively fears persecution”

9    and that “his fear is objectively reasonable.”            Ramsameachire

10   v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).              “An asylum

11   applicant can show a well-founded fear of future persecution

12   in two ways: (1) by demonstrating that he or she ‘would be

13   singled out individually for persecution’ if returned, or (2)

14   by   proving   the   existence   of   a   ‘pattern   or    practice   in

15   [the] . . . country of nationality . . . of persecution of a

16   group of persons similarly situated to the applicant’ and

17   establishing his or her ‘own inclusion in, and identification

18   with, such group.’”     Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir.

19   2013) (quoting 8 C.F.R. § 1208.13(b)(2)(iii)).

20        The IJ did not err in finding that Eino failed to show a

21   reasonable possibility that he would be singled out

22   individually for persecution in Egypt.         See 8 C.F.R.


                                       3
1    § 1208.13(b)(2)(iii); Jian Xing Huang v. U.S. INS, 421 F.3d 125,

2    129 (2d Cir. 2005) (“In the absence of solid support in the

3    record . . . , [an applicant’s] fear is speculative at best.”).

4    Eino testified generally that the situation in Egypt was “very

5    bad,” C.A.R. 110, but also confessed that he could not identify

6    a specific group or person in Egypt that would harm him.      He

7    also described an incident in which his father found himself

8    in the middle of an altercation between the police and the Muslim

9    Brotherhood, and another incident in which his brother was hit

10   with teargas when leaving work.     As the IJ found, he did not

11   know who hit his father.   Moreover, he did not give any further

12   information regarding his brother.    On these facts, the IJ

13   reasonably concluded that there was no evidence Eino would be

14   singled out for persecution in Egypt.

15       The IJ also reasonably concluded that Eino had not

16   established that liberal Muslims face persecution in Egypt.

17   See Jian Xing Huang, 421 F.3d at 129; In re A-M-, 23 I. & N.

18   Dec. 737, 741 (BIA 2005) (defining pattern or practice as

19   “systemic or pervasive” persecution of a group); see also Mufied

20   v. Mukasey, 508 F.3d 88, 92-93 (2d Cir. 2007); Santoso v. Holder,

21   580 F.3d 110, 112 & n.1 (2d Cir. 2009).     That finding is

22   supported by the record.    The State Department’s 2013 Human


                                     4
1    Rights Report describes general turmoil following the

2    military’s removal of President Mohamed Morsy, a Muslim

3    Brotherhood member.   While the report states that Morsy and his

4    agents “committed arbitrary or unlawful killings,” C.A.R. 172,

5    it does not specify whether they targeted specific groups.   And

6    while some articles in the record reference an extremist view

7    that liberal Muslims are considered “infidels,” C.A.R. 168,

8    they do not indicate that liberal Muslims are targeted for

9    persecution.   Significantly, Eino testified that members of

10   his own family share in his liberal views, yet remain in Egypt

11   unharmed.    Accordingly, the agency reasonably concluded that

12   Eino failed to demonstrate a pattern and practice of persecution

13   of liberal Muslims in Egypt.    See Santoso, 580 F.3d at 112 &

14   n.1.

15          For the foregoing reasons, the petition for review is

16   DENIED.

17

18                                FOR THE COURT:
19                                Catherine O’Hagan Wolfe, Clerk




                                    5